                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 1 of 35



        Alex Rate                                  Jeffrey A. Simmons
        ACLU of Montana                            Foley & Lardner LLP
        P.O. Box 1968                              150 East Gilman Street
        Missoula, MT 59806                         Madison, WI 53703-1482
        Telephone: (406) 204-0287                  Telephone: (608) 258-4267
        Email: ratea@aclumontana.org               Email: jsimmons@foley.com



        Kyle A. Gray                               Roberta Zenker
        Holland & Hart LLP                         Disability Rights Montana, Inc.
        401 N. 31st Street, Suite 1500             1022 Chestnut Street
        Billings, MT 59101-1277                    Helena, MT 59601-0820
        Telephone: (406) 252-2166                  Telephone: (406) 449-2344
        Email: kgray@hollandandhart.com            Email: roberta@disabilityrightsmt.org

        Attorneys for Plaintiff Disability Rights Montana, Inc.

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MONTANA
                                      BUTTE DIVISION


        DISABILITY RIGHTS MONTANA,                  )
        INC., on behalf of all prisoners with       )    Civil Action No. 2-15-cv-00022-
        serious mental illness confined to the      )    DWM
        Montana State Prison,                       )
                                                    )
                        Plaintiff,                  )
                                                    )
        vs.                                         )             AMENDED COMPLAINT
                                                    )
        REGINALD MICHAEL, in his official           )
        capacity as Director of the Montana         )
        Department of Corrections; LYNN             )
        GUYER, in his official capacity as          )
        warden of Montana State Prison,             )
                                                    )
                        Defendants.                 )


4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 2 of 35



                        For its Amended Complaint in this action, plaintiff Disability Rights

        Montana, Inc. (“DRM”) alleges as follows:

                   1.   This is an action brought on behalf of all prisoners with serious mental

        illness who are confined to the Montana State Prison (“State Prison” or “Prison”).

        DRM brings claims on behalf of these prisoners pursuant to 42 U.S.C. § 1983 for

        ongoing violations of their constitutional right to be free from cruel and unusual

        punishment under the Eighth Amendment to the United States Constitution.

                                            THE PARTIES

                   2.   Plaintiff DRM is a not-for-profit Montana corporation and the

        authorized protection and advocacy agency for Montana pursuant to the federal

        Protection and Advocacy for Individuals with Mental Illness Act, 42 U.S.C.

        § 10801 et seq. Among other things, DRM is authorized by federal law to pursue

        legal remedies to ensure that individuals with serious mental illness in state

        institutions are protected from abuse and neglect. Because prisoners with serious

        mental illness are DRM’s constituents, DRM has associational standing to bring

        claims on behalf of prisoners with serious mental illness as alleged in this lawsuit.

                   3.   Individuals who have received or are receiving mental health services,

        or their family members, are substantially involved in DRM’s governance,

        including serving on DRM’s board of directors. DRM’s board of directors is

        comprised of eight members, two of whom either have received or are receiving


                                                    2
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 3 of 35



        mental health services, and three of whom have family members who have

        received or are receiving mental health services. DRM’s advisory council has

        eight members, seven of whom either have received or are receiving mental health

        services and one of whom has a family member who has received or is receiving

        mental health services.

                   4.   Defendant Reginald Michael is Director of the Montana Department

        of Corrections (“DOC”) and is sued in his official capacity. At all times relevant

        to this Amended Complaint, Director Michael was acting within the scope of his

        employment and under color of state law in his capacity as Director of DOC.

        Director Michael is directly responsible for the administration of the Prison and

        has authority to direct the housing, discipline, treatment and care of prisoners with

        serious mental illness at the Prison. In his official capacity, Director Michael is

        responsible for administering the policies and practices at issue with respect to the

        claims against him and has the authority to implement the relief sought in this

        action.

                   5.   Defendant Lynn Guyer is Warden of the State Prison and is sued in

        his official capacity. At all times relevant to this Amended Complaint Warden

        Guyer was acting within the scope of his employment and under color of state law

        in his capacity as Warden. Warden Guyer is directly responsible for the

        administration of the Prison and has authority to direct the housing, discipline,

                                                   3
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 4 of 35



        treatment and care of prisoners with serious mental illness at the Prison. In his

        official capacity, Warden Guyer is responsible for administering the policies and

        practices at issue with respect to the claims against him and has the authority to

        implement the relief sought in this action.

                   6.    Director Leonard and Warden Guyer are referred to collectively as the

        “DOC Defendants.”

                                     JURISDICTION AND VENUE
                   7.    This court has jurisdiction over DRM’s claims pursuant to 28 U.S.C.

        §§ 1331 and 1343.

                   8.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), and

        is proper in this Division pursuant to Local Rule 3.2(b), inter alia, because the

        unlawful transfers from the Montana State Hospital that were part of this action as

        originally filed, occurred in Deer Lodge County.

                   9.    This Court has authority pursuant to 42 U.S.C. § 1983 to order

        injunctive and declaratory relief.

                                                COUNT I

                            Cruel and Usual Punishment in Violation of the
                             Eighth Amendment to the U.S. Constitution
                   10.   DRM incorporates the allegations of paragraphs 1 - 9 as if fully

        restated here.



                                                     4
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 5 of 35



                   11.   DRM alleges that the DOC Defendants have subjected, and are

        continuing to subject, prisoners with serious mental illness to cruel and unusual

        punishment in violation of the Eighth Amendment to the United States

        Constitution.

                   12.   “Serious mental illness” is a term that is widely used by mental health

        professionals and includes a variety of mental illnesses that can have a serious

        adverse impact on a person’s mental health, physical health, and ability to perform

        daily life functions.

                   13.   Serious mental illnesses include the following mental illnesses

        recognized in the American Psychiatric Association’s Diagnostic and Statistical

        Manual of Mental Disorders (5th ed.) (“DSM-5”): schizophrenia, delusional

        disorder, schizophreniform disorder, schizoaffective disorder, brief psychotic

        disorder, substance/medication-induced, psychotic disorder, major depressive

        disorders, and bi-polar disorder.

                   14.   Serious mental illness can also include other DSM-5 disorders that are

        commonly characterized by breaks with reality, or perceptions of reality, that lead

        the individual to experience significant functional impairment involving acts of

        self-harm or other behaviors that have a seriously adverse effect on life or on

        mental or physical health. An example is severe personality disorder that involves

        acts of self-harm.

                                                     5
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 6 of 35



                   15.   Serious mental illness can also include an intellectual disability,

        dementia, traumatic brain injury, or other cognitive disorder that results in a

        significant functional impairment involving acts of self-harm or other behaviors

        that have a seriously adverse effect on life or on mental or physical health.

                   16.   Under any legitimate definition of “serious mental illness,” the DOC

        Defendants are subjecting prisoners with serious mental illness to cruel and

        unusual punishment by engaging in at least the following practices:

                         a.    placing prisoners with serious mental illness in various forms of

                               solitary confinement for 22 to 24 hours per day for months and

                               years at a time;

                         b.    placing prisoners with serious mental illness on behavior

                               management plans that involve solitary confinement and

                               extreme restrictions of privileges;

                         c.    having no standards for determining whether placing a prisoner

                               with serious mental illness in solitary confinement or on a

                               behavior management plan will be harmful to the prisoner’s

                               mental health;

                         d.    engaging in a pattern of refusing to properly diagnose prisoners

                               as suffering from serious mental illness;




                                                      6
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 7 of 35



                         e.    failing to have a system in place to review and evaluate the

                               diagnosing and prescribing practices of its mental health staff;

                         f.    failing to have a system to classify prisoners according to their

                               mental health needs;

                         g.    failing to adequately consider prisoners’ serious mental

                               illnesses when making decisions about prisoners’ housing and

                               custody levels; and

                         h.    having no system in place for auditing, evaluating or ensuring

                               the effectiveness of its mental health care program in treating

                               prisoners with serious mental illness.

                   17.   In 2011, the Prison Warden estimated that approximately one-fifth of

        the Prison’s approximately 1,500 prisoners have a mental illness.

                   18.   It is well known in the correctional community and in the mental

        health treatment community that subjecting prisoners to extended periods of

        solitary confinement is detrimental to their mental health.

                   19.   For example, in 2016 the National Commission on Correctional

        Health Care issued a position statement declaring: “It is well established that

        persons with mental illness are particularly vulnerable to the harms of solitary

        confinement. . . . [M]entally ill individuals . . . should be excluded from solitary

        confinement of any duration.”

                                                      7
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 8 of 35



                   20.   In 2013, the American College of Correctional Physicians adopted a

        position statement regarding restricted housing of mentally ill inmates that states:

        “[P]rolonged segregation of inmates with serious mental illness, with rare

        exceptions, violates basic tenets of mental health treatment. Inmates who are

        seriously mentally ill should be either excluded from prolonged segregation status

        (i.e., beyond 4 weeks) or the conditions of their confinement should be modified in

        a manner that allows for adequate out-of-cell structured therapeutic activities and

        adequate time in an appropriately designed outdoor exercise area.”

                   21.   The American Psychological Association has published a statement

        declaring: “Solitary confinement is associated with severe harm to physical and

        mental health among both youth and adults, including: increased risk of self-

        mutilation and suicidal ideation; greater anxiety, depression, sleep disturbances,

        paranoia, and aggression; exacerbation of the onset of pre-existing mental illness

        and trauma symptoms; [and] increased risk of cardiovascular problems.”

                   22.   In March 2015, United States Supreme Court Justice Anthony

        Kennedy, in testimony before the House Appropriations Subcommittee on

        Financial Services and General Government, said “Solitary confinement literally

        drives men mad.”

                   23.   The DOC Defendants are aware of the fact that solitary confinement

        is detrimental to the health of prisoners with serious mental illness. In particular,

                                                    8
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 9 of 35



        the DOC Defendants are aware of the National Commission on Correctional

        Health Care’s position statement, because the DOC Defendants have sought

        certification from that organization.

                   24.   The State Prison uses at least four general forms of solitary

        confinement to punish prisoners with mental illness: administrative segregation,

        restricted administrative segregation, disciplinary detention, and behavior

        modification plans. All of the forms of solitary confinement involve subjecting the

        prisoner to being locked in his cell alone for 22 to 24 hours a day, seven days a

        week. The DOC Defendants refer to these forms of solitary confinement as

        “Locked Housing.”

                   25.   In the least restrictive form of administrative segregation, prisoners

        are isolated in their cells at least 22 hours a day, five days a week, and 24 hours a

        day, two days a week. The out-of-cell time for prisoners in the least restrictive

        forms of administrative segregation consists of one hour per day alone in a

        dayroom adjoining his cell, and one hour per day in a small outdoor caged area by

        himself. If there is inclement weather, the one hour of outdoor recreation may be

        cancelled. If a prisoner is not feeling well or does not wake up during the

        designated one-hour outdoor recreation period, which is often the case for

        prisoners with serious mental illness, the prisoner may not receive his one hour of

        outdoor time.

                                                      9
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 10 of 35



                   26.   The primary contact that prisoners with serious mental illness have

        with mental health staff while they are in solitary confinement consists of weekly

        rounds by mental health technicians. Each visit during weekly rounds typically

        lasts no more than a few minutes and is conducted at the prisoner’s cell door,

        where other prisoners and corrections officers can hear what is said. As a result,

        prisoners with serious mental illness are often reluctant to share their mental health

        concerns during those rounds. The futility of this process causes prisoners with

        serious mental illness to suffer additional stress.

                   27.   In more restrictive forms of administrative segregation and in

        restricted administrative segregation, prisoners are locked in their cells at least 23

        hours per day, five days a week, and 24 hours a day, two days a week. Prisoners in

        these forms of solitary confinement receive one hour of outdoor recreation time

        five days a week. Again, if the prisoner is not feeling well or is asleep, or if there

        is inclement weather, the prisoner may not receive the one hour of outdoor

        recreation time.

                   28.   Disciplinary detention is among the most extreme forms of solitary

        confinement imposed at the Prison. Disciplinary detention is referred to by

        prisoners and Prison staff as “The Hole.” The Hole is total isolation. Prisoners

        sent to The Hole are subjected to 24-hour isolation in their cell. Some cells used

        for The Hole have blacked-out windows, resulting in a total absence of natural

                                                    10
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 11 of 35



        light. Prisoners placed in The Hole cannot make phone calls or have visitors.

        They cannot participate in religious services or rehabilitative treatment programs.

        They receive no mental health therapy. They receive no indoor or outdoor

        recreation time whatsoever. The only out-of-cell time given to prisoners in The

        Hole consists of three, ten-minute showers per week.

                   29.   Behavior management plans are a form of punishment that involves a

        combination of solitary confinement and extreme reduction in privileges. Under a

        behavior management plan, a prisoner is kept in 24-hour isolation. A prisoner on a

        behavior management plan starts out by having all of his prison clothing removed

        and being given just a mattress, blanket, and a suicide smock. At the start of a

        behavior management plan, all meals consist of a tasteless loaf of food

        (“nutraloaf”) delivered on a paper towel, and the prisoner is not allowed any

        running water in his cell. A guard must flush the toilet for the prisoner, and the

        prisoner must ask for water to wash his hands. In extreme forms of behavior

        management plans, prisoners must go to the bathroom through a grate on the floor.

                   30.   Staff at the Prison have placed individual prisoners with serious

        mental illness on behavior management plans numerous times, without modifying

        the behavior management plan to account for the prisoner’s mental illness or the

        failure of previous behavior management plans to alter the prisoner’s behavior.




                                                     11
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 12 of 35



                   31.   Although the Prison’s formal policies call for Prison mental health

        staff to certify that “[t]he inmate’s present behavior is not the direct result of an

        Axis I serious mental disorder” before placing a prisoner on a behavior

        management plan, the DOC and the Prison have no standards to guide mental

        health staff in making that determination and do not require mental health staff to

        document the factual bases for their decisions. Under the Prison’s policies, Prison

        mental health staff certify prisoners in advance to be subjected to behavior

        management plan at any time during the following six months.

                   32.   Rather than protect prisoners with serious mental illness from the

        damaging effects of behavior management plans, mental health staff sometimes

        encourage the use of behavior management plans for such prisoners. In one

        instance, a Prison mental health staff person wrote to Prison staff that two

        individuals sentenced Guilty But Mentally Ill would be “good candidates” for

        behavior management plans at the Prison.

                   33.   The Prison regularly places prisoners with serious mental illness in all

        of the forms of solitary confinement described above for weeks and months at a

        time. Some prisoners with serious mental illness have spent years in various forms

        of solitary confinement during their time at the Prison.

                   34.   Prisoners with serious mental illness at the Prison receive little, if any,

        meaningful interaction with mental health clinicians. The Prison offers group

                                                      12
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 13 of 35



        therapy with mental health staff to only a very small percentage of the prisoners

        with serious mental illness, none of whom are in solitary confinement. An even

        smaller percentage of prisoners with serious mental illness receive individual

        therapy at the Prison.

                   Representative Examples of Prisoners With Serious Mental Illness Who
                   Have Experienced Cruel and Unusual Punishment

                   35.   Below are examples of the experiences of eight current and former

        prisoners who suffer from serious mental illness and were subjected to solitary

        confinement and improper mental health care at the Prison. The examples

        demonstrate an ongoing pattern of behavior at the Prison indicating that numerous

        prisoners with serious mental illness – not just the eight identified below – have

        been subjected to cruel and unusual punishment and that all prisoners with serious

        mental illness at the Prison are at significant risk for suffering cruel and unusual

        punishment in the future.

                   James Patrick

                   36.   In 2002, a district court judge found James Patrick Guilty But

        Mentally Ill. In 2007, the Montana Department of Public Health and Human

        Services transferred Mr. Patrick to the State Prison. At the Prison, Mr. Patrick

        spent over three years in solitary confinement for “bizarre” and “disruptive”

        behavior. For two months, Mr. Patrick was placed in the Prison’s Mental Health

        Treatment Unit where, despite his previous diagnoses of serious mental illness,
                                                    13
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 14 of 35



        Prison mental health staff concluded that his problems were behavioral and

        stemmed from immaturity and other unknown sources. As a result, Prison staff

        transferred Mr. Patrick back to solitary confinement.

                   37.   Prison staff continuously refused to consider Mr. Patrick’s mental

        illness when addressing his behavior. Prison staff placed Mr. Patrick on behavior

        management plans approximately 25 times for acts including actual and threatened

        self-harm, smearing feces in his cell, banging his head until it bled on his cell door

        while asking for real food instead of nutraloaf, crying and saying people on the

        floor were talking to him, attempting suicide, cutting himself with a broken

        deodorant stick, and hitting his cell door and screaming “help me help me” for 20

        minutes. Mr. Patrick spent weeks in 24-hour isolation in disciplinary detention for

        similar behaviors.

                   38.   In 2012, Prison mental health staff discontinued Mr. Patrick’s

        antipsychotic medications, which he had taken for many years, after he temporarily

        refused to take them. Mr. Patrick’s subsequent requests for medications were

        denied. While unmedicated, Mr. Patrick was found guilty of multiple rule

        violations for bizarre behavior and self-harm and was subjected to behavior

        management plans, disciplinary detention and administrative segregation.




                                                    14
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 15 of 35



                   Shaun Morrison

                   39.   Shaun Morrison has received diagnoses of serious mental illness

        throughout his life, including major depressive disorder. He also has a long history

        of extreme self-harm. He has cut himself on numerous occasions, resulting in

        hospitalizations and near loss of life due to blood loss. In addition to cutting

        himself, he has also bitten through his own skin, ripped stitches, and reopened

        wounds with foreign objects.

                   40.   In 2006, Mr. Morrison was sentenced Guilty But Mentally Ill. That

        same year, the Montana Department of Public Health and Human Services

        transferred him to the State Prison.

                   41.   While at the Prison, Mr. Morrison spent two months in the Mental

        Health Treatment Unit. During that time, he filled out a “treatment planning

        worksheet,” in which he listed the following ways Prison mental health staff could

        help him: “Be there to talk to me when I’m having problems. Groups with

        homework. Give me stuff to do so I can keep myself and my mind busy.”

                   42.   Instead, Prison staff transferred him to solitary confinement because

        the Mental Health Treatment Unit could not manage his self-harm behavior.

        Despite his Guilty But Mentally Ill sentence and previous diagnoses of mental

        illness, Prison staff said that Mr. Morrison had “no mental health history that

        would preclude an ad seg placement.”

                                                    15
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 16 of 35



                   43.   At one point, Prison mental health staff discontinued Mr. Morrison’s

        medications, based on the staff’s conclusion that “he appears to do as well/poorly,

        whether on or off Rx.”

                   44.   The Prison’s most common response to Mr. Morrison’s acts of self-

        harm has been to place him on a behavior management plan. He has spent

        significant periods of time on behavior management plans in 24-hour isolation,

        often in a padded cell. The longer he spent in solitary confinement and on

        behavior management plans, the worse his self-harm episodes became.

                   45.   In July 2011, Mr. Morrison stated to Prison mental health staff that he

        had “been in locked housing for way too long” and was “wound up,” “stressed,”

        and worried about doing “something stupid” that would get him into trouble.

                   46.   Upon being moved out of solitary confinement, in September 2011,

        Mr. Morrison murdered another prisoner. Mr. Morrison was found guilty of

        homicide and sentenced to the DOC for life without the possibility of parole.

                   47.   Since his life sentence, Mr. Morrison has been housed in solitary

        confinement almost continuously. Mr. Morrison was transferred to another facility

        in November 2016, but was returned to the Prison in February 2017 due to self-

        harm behaviors.

                   48.   The Prison continues to impose behavior management plans in

        response to Mr. Morrison’s acts of self-harm.

                                                     16
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 17 of 35



                   49.   Mr. Morrison was on a behavior management plan from February to

        August of 2019 after he swallowed several metal objects in an attempt at self-

        harm.

                   50.   The Prison continues to classify Mr. Morrison’s self-harm as

        “knowing[ ], willing[ ], and purposeful[ ],” “manipulative,” and not the result of a

        mental health diagnosis.

                   Cory Weis

                   51.   Cory Weis was diagnosed with bipolar disorder and schizophrenia and

        received various medications for those illnesses before arriving at the Prison.

        When the Judge sentenced him to the Prison, she recognized Mr. Weis’s mental

        health issues and “highly recommend[ed] that he be considered for placement in

        the mental health block at the Prison because that seems to me that that’s going to

        be the best place for [him].”

                   52.   Despite the Judge’s express recommendation, Mr. Weis was never

        placed in the Mental Health Treatment Unit at the Prison. Prison records suggest

        that Mr. Weis spent more than half of his time at the Prison in solitary

        confinement. The Prison’s mental health staff stated that Mr. Weis had “no known

        history of psychiatric problems or symptoms that would preclude Administrative

        Segregation for inappropriate behavior.”




                                                    17
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 18 of 35



                   53.   Within weeks of arriving at the Prison, Mr. Weis told staff that he was

        hearing voices telling him to do things to himself and he threatened to kill himself.

        Shortly thereafter, Mr. Weis was disciplined for smearing feces on himself, but a

        Prison therapist concluded that the conduct was not the result of a serious mental

        illness. A little more than a month later, Mr. Weis was disciplined for banging his

        head against the wall and spreading feces on himself. In response, Prison mental

        health staff authorized placing Mr. Weis in solitary confinement and authorized the

        use of a behavior management plan. During his seven months at the Prison, Mr.

        Weis met with the Prison psychiatrist just once, more than four months after his

        arrival.

                   54.   Seven months after arriving at the Prison, Mr. Weis was found dead in

        his cell as a result of hanging.

                   Marty Hayworth

                   55.   Marty Hayworth was diagnosed with multiple serious mental illnesses

        before arriving at the Prison, including schizophrenia. Mr. Hayworth hears the

        voice of a dog named Gene who directs him to harm himself. Mr. Hayworth has

        repeatedly attempted to take out his own eyes.

                   56.   Despite his previous diagnoses of serious mental illness, Prison staff

        have refused to acknowledge that Mr. Hayworth is mentally ill. Prison mental

        health staff have described Mr. Hayworth’s attempts to take his own eyes out and

                                                     18
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 19 of 35



        swallow objects as “manipulative” and “characterological,” rather than symptoms

        of mental illness.

                   57.   In 2012, the Prison psychiatrist diagnosed Mr. Hayworth as

        malingering (i.e. faking) mental illness. The psychiatrist also discontinued all of

        Mr. Hayworth’s medications without meeting with him or investigating possible

        reasons for noncompliance. Mr. Hayworth’s stated reason for refusing to take his

        medications was “the outerspace people and Gods and I don’t need any mental

        health medication.” Subsequently, Mr. Hayworth received approximately 40

        disciplinary violations, which Prison custody staff attributed to “medication

        noncompliance.”

                   58.   Prison mental health staff have repeatedly approved standard

        disciplinary measures for Mr. Hayworth’s behavior for many years. Since 2005,

        Mr. Hayworth has spent years in solitary confinement at the Prison. He reports

        feeling like a “young kid locked up in a closet” when he is in solitary. He spreads

        feces in his cell to “keep bad spirits away,” and engages in self-harm. He has been

        repeatedly disciplined and restrained for self-harm and behavior such as smearing

        feces, drinking Ajax, and swallowing glass.

                   59.   In April 2015, Mr. Hayworth contacted DRM to tell them that he

        believed Prison staff were constructing a cross on which to crucify him.




                                                    19
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 20 of 35



                   60.   Since 2015, Mr. Hayworth has continued to spend the vast majority of

        his time in locked housing and subject to behavior management plans.

                   61.   In 2017, Mr. Hayworth repeatedly requested to be placed in the

        Mental Health Treatment Unit, but those request were denied based on lack of bed

        space and new security procedures implemented for the unit.

                   62.   In April 2018, a mental health consultant concluded that Mr.

        Hayworth “has no known history of psychiatric problems or symptoms that would

        preclude a locked housing assignment for inappropriate behavior.”

                   63.   Contrary to the above conclusion, later that same month, a doctor

        reported that Mr. Hayworth “has a well-documented [history] of psychotic

        behaviors and multiple attempts at self-harm via ingesting foreign objects,” for

        which he had undergone multiple surgeries to remove the foreign objects. The

        doctor concluded Mr. Hayworth presented a disorganized thought process

        suggesting a primary psychotic diagnosis.

                   64.   Despite that assessment, Mr. Hayworth remained in solitary

        confinement.

                   65.   In May and June 2018, Mr. Hayworth was observed having

        conversations with himself, at one point stating to himself: “Nice try boy. I got a

        write-up because you are bugging me.” Mr. Hayworth also reported to mental

        health staff that God, Jesus, and the Devil told him to refuse his medications.

                                                    20
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 21 of 35



                   Paul Parker

                   66.   Paul Parker has long-standing diagnoses of mental illness, including

        bi-polar disorder, post-traumatic stress disorder, and major depression. For many

        years, Mr. Parker has taken lithium for his bi-polar disorder, as well as

        antidepressants and antipsychotic medications.

                   67.   Prison staff have repeatedly ignored Mr. Parker’s mental illnesses

        when addressing his behavior and making his housing assignments. Mr. Parker

        has spent many years in solitary confinement. In solitary confinement, Prison

        mental health staff have observed Mr. Parker decompensating. After years in

        solitary confinement, Mr. Parker has expressed concern regarding his ability to

        reintegrate into the general prison population.

                   68.   Prison staff have repeatedly placed Mr. Parker in 24-hour isolation on

        behavior management plans for threatening to slice his throat, threatening to stab

        himself with pens, biting his arm and wrist and smearing the blood on the floor “to

        make the situation look worse than it actually was,” smearing blood on his cell,

        and writing a message in blood about wanting to die.

                   69.   In 2012, mental health staff concluded that Mr. Parker was biting and

        picking at his arm “for the purpose of manipulating staff and receiving mental

        health services at his leisure.” They also concluded that his act of smearing blood

        on walls was “malingering his depression to gain attention.”

                                                    21
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 22 of 35



                   70.   Prison staff have been deliberately indifferent to the harmful effect of

        solitary confinement on Mr. Parker. In a 2011 document, Prison staff wrote that

        they were placing Mr. Parker in solitary confinement with the goals of: “learn to

        deal with depression,” “learn to refrain from this type of behavior by working on

        his ‘people skills’ and thinking before he reacts,” and finding ways to “occupy his

        mind.”

                   71.   After Mr. Parker met with the Prison psychiatrist, the psychiatrist

        wrote: “I think most of his complaints were involving being in locked housing but

        I explained to him that there wasn’t anything I could do about that.”

                   72.   In 2012, the Prison psychiatrist concluded that Mr. Parker did not

        have bi-polar disorder, despite previous diagnoses of that illness. The psychiatrist

        then discontinued Mr. Parker’s lithium prescription and refused to restart it.

                   73.   Mr. Parker’s mental state seemed to be improving in early 2016.

        However, during a telepsychiatry visit in April 2016, Mr. Parker stated that he

        would kill himself if he were ever placed back into maximum security locked

        housing.

                   74.   Nevertheless, from 2017 to the present, Mr. Parker spent the majority

        of his time in locked housing and was placed on at least five behavior management

        plans.




                                                     22
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 23 of 35



                   75.   Beginning as early as 2017, Mr. Parker repeatedly requested and was

        denied regular mental health services in the form of individual therapy.

                   76.   On February 14, 2018, Mr. Parker submitted a kite requesting assisted

        suicide, stating that he was “distressed” and “tired of everything.”

                   77.   On February 28, 2018, Mr. Parker once again requested and was

        denied individual therapy. Upon the denial, Mr. Parker pointed to old wounds on

        his forearm and told the mental health provider that, if she did not see him for

        individual therapy, “this is nothing.” Later that day, Mr. Parker attempted suicide

        by cutting his wrists and arms down to a vein with a razor blade.

                   78.   Mr. Parker was subsequently issued a disciplinary infraction for

        unauthorized possession of a razor blade and placed on a behavior management

        plan.

                   79.   Despite Mr. Parker’s recent suicidal acts and previous mental illness

        diagnoses, a Prison mental health consultant concluded on March 20, 2018 that Mr.

        Parker “has no known history of psychiatric problems or symptoms that would

        preclude a locked housing assignment for inappropriate behavior.”

                   Cleveland Boyer

                   80.   Cleveland Boyer was 23-years old when he was sent to the Prison in

        February 2013. Prior to arriving at the Prison, he had spent two years at

        Yellowstone County Detention Facility (“Yellowstone”), where medical and

                                                    23
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 24 of 35



        mental health staff noted that he suffered from anxiety and depression and

        prescribed him antidepressants.

                   81.   In June 2011, Mr. Boyer’s mother died in a house fire. A few days

        later, he attempted to commit suicide by slashing his neck twice with a razor at

        Yellowstone.

                   82.   Upon arriving at the Prison, Mr. Boyer informed medical and mental

        health staff of his suicide attempt, that he suffered from mental illness, that he

        believed he had bi-polar disorder and schizophrenia, and that he had been

        prescribed several medications for his mental illness. Nevertheless, Prison mental

        health staff determined that he had “no significant” mental health needs.

                   83.   The Prison psychiatrist dismissed the seriousness of Mr. Boyer’s

        suicide attempt, writing: “Boyer reports that he attempted suicide in 2011 by

        cutting his throat when his mother dies [sic]. However, I actually couldn’t even

        see a scar so it must not have been very serious.”

                   84.   Two months after seeing the psychiatrist and just three months after

        arriving at the Prison, Prison staff placed Mr. Boyer in solitary confinement for 90

        days as a result of rule violations. Mr. Boyer was released from solitary

        confinement on August 14, 2013. Nine days later corrections officers found him

        dead in his cell. Medical staff who attempted to resuscitate Mr. Boyer were

        concerned that he had overdosed on drugs.

                                                    24
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 25 of 35



                   Matthew Brandemihl

                   85.   Matthew Brandemihl was 32 years old when he was sent to the Prison

        from Gallatin County jail on or about May 12, 2014. Approximately one week

        before he was scheduled for transfer to the Prison, Mr. Brandemihl attempted

        suicide in his cell by biting a hole in his wrist approximately two inches in

        diameter. Questioned by a police officer at the hospital later that day, Mr.

        Brandemihl stated that he believed he was the son of God and has been alive for

        one thousand years, and that his brother was the devil and becomes a spirit and

        possesses other people’s bodies in order to torment him, and tells him to commit

        acts of destruction.

                   86.   Mr. Brandemihl started taking the antidepressant Citalopram to treat

        an apparent anxiety disorder approximately three days before this suicide attempt.

                   87.   According to Prison records, during his clinical intake at the Prison,

        Mr. Brandemihl complained that “a device has been drilled into, or implanted into

        my head” and appeared “sad” and “depressed.” The nurse who evaluated him,

        however, did not recommend a psychiatric evaluation or treatment, psychological

        testing, or placement in a mental health group.

                   88.   On June 20, 2014, Mr. Brandemihl became agitated during a trip to

        the infirmary and refused to leave when asked. When confronted by corrections

        officers, Mr. Brandemihl declared that his name was “Jesus” and accused Prison

                                                     25
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 26 of 35



        staff of trying to poison his food and water. The prison investigator recommended

        discipline for Mr. Brandemihl instead of mental health treatment, concluding that

        his behavior was “not symptomatic of a mental illness that would prevent

        knowledge of his actions.” Mr. Brandemihl was sentenced to 11 days in Locked

        Housing.

                   89.   In 2014, the Prison psychiatrist concluded that Mr. Brandemihl’s

        behavior and psychotic beliefs were evidence of “just frank malingering and being

        uncooperative” and the side effects of past substance abuse. He made no

        recommendations for mental health treatment or medication for Mr. Brandemihl.

                   90.   In July 2014, Mr. Brandemihl attempted suicide again by trying to

        chew through his arm and wrist. In response, Prison staff placed Mr. Brandemihl

        in Locked Housing. In an e-mail dated July 8, 2014, Prison staff wrote, “the

        mental health department feels [Mr. Brandemihl] knowingly, willingly, and

        purposely engaged in self-harm behavior and should be held accountable for his

        actions.”

                   91.   Later that month, Mr. Brandemihl again tried to commit suicide by

        chewing through his arm and wrist and taking approximately 50 multivitamin

        tablets. On that same day, corrections officers observed Mr. Brandemihl drinking

        out of the toilet in his cell after he had fallen and hit his head on it. Rather than

        prescribe mental health treatment for Mr. Brandemihl, Prison officials placed him

                                                    26
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 27 of 35



        on a behavior management plan for “hindering” prison staff and once again sent

        him to a Locked Housing unit. Prison records show that the “hindering” charge

        was based on the fact that attending to Mr. Brandemihl’s suicide attempt “caused

        the day to day operations of the unit to fall behind schedule.”

                   92.   Medical records indicate that Mr. Brandemihl informed the medical

        professional who treated him at Deer Lodge Hospital following this incident that

        he bit his wrists and tried to suck his own blood “out of fear of metals in his

        blood.” These records also show that Deer Lodge Hospital recommended that Mr.

        Brandemihl receive “psychiatric follow up at the prison.”

                   93.   At his subsequent disciplinary hearing, Mr. Brandemihl was found

        guilty of infractions for engaging in self-harm and for obstructing and hindering

        prison staff. He was sentenced to 11 days in Locked Housing.

                   94.   On August 4, 2014, a doctor treating Mr. Brandemihl observed that he

        suffered from “apparent persecutory delusions” and requested that his mental

        health be assessed “ASAP.” According to prison records, the only action taken

        was to send a “mental health technician” to perform a wellness check on Mr.

        Brandemihl.

                   95.   On September 23, 2014, Mr. Brandemihl was found sleeping in his

        cell near a plastic bag filled with blood. He refused to be handcuffed when

        directed by the corrections officers. Instead, he began flushing objects down the

                                                   27
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 28 of 35



        toilet in his cell. As a result, he was again transferred to Locked Housing and

        placed in solitary confinement.

                   96.   Shortly thereafter, Mr. Brandemihl was found dead in his Locked

        Housing cell. Prison records indicate his body was found on the floor “laying in a

        pool of blood under his blankets.” When prison staff found Mr. Brandemihl’s

        body, they noted the blood on the floor had dried, his skin was cold, and rigor

        mortis had already begun to set in, all of which indicated he had been dead for

        several hours.

                   Prisoner No. 8

                   97.   Prisoner No. 8 is a 34-year-old who has been in and out of prison

        since 2003. He was 18 years old when he first entered the State Prison. His

        mother reported that he was diagnosed with schizophrenia a year earlier and that

        there is a family history of schizophrenia.

                   98.   In September 2012, Prisoner No. 8 was transferred to Crossroads

        Correctional Center in Shelby, Montana. During his stay at Crossroads he told

        staff that a computer chip had been placed in his head. He was subsequently

        evaluated, given a diagnosis of schizophrenia, and deemed to be at a long-term,

        high-risk of suicide.

                   99.   Prisoner No. 8 was eventually transferred back to the Prison. In June

        2013, a mental health assessment indicated bizarre behavior including talking

                                                    28
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 29 of 35



        about cutting a chip out of his head. Nevertheless, the Prison psychiatrist found

        that Prisoner No. 8 had a “history of malingering” and rejected the previous

        diagnosis of schizophrenia.

                   100. In November 2015, Prisoner No. 8 had a psychotic episode in his cell

        in which he began screaming that he was suicidal and was going to be hurt. On

        this occasion, and subsequent occasions, clinical therapists noted that Prisoner No.

        8 has “an Axis I or II disorder of schizophrenia.”

                   101. In April 2016, an incident report described Prisoner No. 8 stating that

        demons were in his cell trying to kill him, and that he wanted to kill officers. He

        also paced back and forth in his cell with a pillowcase tied around his neck

        repeatedly saying “shut up” even though no one was talking. Neighboring inmates

        requested to be moved because of the “constant self-conversation and chanting by

        [Prisoner No. 8].” Despite this behavior, MSP staff concluded that Prisoner No. 8

        Aaron was “organized and purposeful in his behavior and has a history of

        manipulating to get what he wants and is thus eligible for a behavior management

        plan.”

                   102. In November of 2016, Prisoner No. 8 believed that he was being

        disciplined for symptoms of schizophrenia. He had not seen a doctor in four

        months. His mother reported a month earlier that Prisoner No. 8 had been

        attempting suicide by trying to chew through his wrist. He had a silver dollar

                                                     29
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 30 of 35



        sized, untreated, wound on his wrist and was preoccupied with suicidal thoughts.

        He said he “can’t hang himself because the CIA put a rod in his neck.”

                   103. On February 2, 2017, Prison staff conducted another mental health

        emergency interview and noted that Prisoner No. 8 stated that he wanted to kill

        himself and staff. He was talking “really fast, repeating words, and pacing.” He

        stated that he planned to hang himself with sheets and had been biting himself. In

        response, Prison staff placed Prisoner No. 8 on a behavior management plan.

                   104. At present, Prisoner No. 8 has been housed in solitary confinement for

        almost three years. During that time, he has become progressively less responsive

        to his parents and the Disability Rights Montana staff who visit him.

                   105. In addition to the prisoners identified above, DRM is aware of other

        prisoners currently residing at the Prison who have serious mental illness and who

        have spent months or years housed in solitary confinement.

                   106. The Defendants are well-aware that the Prison’s treatment and care of

        prisoners with serious mental illness does not satisfy constitutional requirements.

        In its 2003 decision in Walker v. State, 2003 MT 134, 316 Mont. 103, 68 P.3d 872

        (Mont. 2003), the Montana Supreme Court made it very clear that the Prison has a

        constitutional obligation to provide prisoners with appropriate mental health

        treatment and to eliminate disciplinary practices that exacerbate prisoners’ mental

        illnesses. The Court concluded that the Prison’s behavior management plans and

                                                    30
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 31 of 35



        living conditions constitute cruel and unusual punishment when they exacerbate

        the prisoner’s mental health condition.

                   107. In 2009, the DOC faced another lawsuit, Katka v. State, No. BDV

        2009-1163 (1st Jud. Dist. Ct., Lewis and Clark Co.) challenging the Prison’s

        treatment and discipline practices for juveniles with mental illness. The DOC

        resolved Katka by entering into a 2012 settlement agreement requiring the Prison

        to implement changes regarding its housing and treatment of prisoners with serious

        mental illness and treatment of suicidal prisoners. Throughout discovery in that

        case, Prison officials heard from mental health experts addressing the deficiencies

        in the Prison’s use of solitary confinement and inadequate mental health treatment.

                   108. In addition, Prisoners with serious mental illness regularly request and

        grieve the level of mental health care they are provided, including the negative

        impact of isolation, mental health staff discontinuing their needed medications and

        mental health staff ignoring previous diagnoses. In 2012 alone, a Prison staff

        member publicly stated that mental health staff answered over 2,000 mental health

        requests. Several prisoners have appealed the inadequacy of the mental health

        treatment they receive to the Prison Warden and ultimately to the DOC Director.

                   109. In addition, DRM has repeatedly informed Prison officials of the

        serious deficiencies in the Prison’s treatment of prisoners with serious mental

        illness.

                                                     31
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 32 of 35



                   110. On February 26, 2014, DRM sent then-DOC Director Mike Batista a

        letter describing many of the facts alleged in this Amended Complaint.

                   111. Given their knowledge of these practices, and their knowledge of the

        serious harm that can be caused by these practices, the DOC Defendants have been

        deliberately indifferent to the serious medical needs of prisoners with serious

        mental illness at the Montana State Prison.

                                         PRAYER FOR RELIEF
                   Wherefore, plaintiff Disability Rights Montana, Inc. prays that this Court:

                   A.    Issue declaratory judgment that the DOC Defendants’ acts violate the

        Eighth Amendment to the U.S. Constitution, and that these acts and omissions

        continue to cause an ongoing risk of the violation of those rights;

                   B.    Issue injunctive relief to stop the constitutional violations described

        above, including injunctive relief that:

                         1.     Requires the DOC Defendants to take immediate steps to

                                ensure that individuals with serious mental illness incarcerated

                                at the Montana State Prison receive constitutionally adequate

                                mental health care;

                         2.     Enjoins the DOC Defendants from placing prisoners with

                                serious mental illness in solitary confinement;




                                                      32
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 33 of 35



                   C.    Retain jurisdiction over this case until the DOC Defendants have fully

        complied with the orders of this Court, and there is a reasonable assurance that the

        DOC Defendants will continue to comply in the future absent continuing

        jurisdiction;

                   D.    Award reasonable attorneys’ fees, litigation expenses, and costs

        pursuant to 42 U.S.C. § 1988 and 42 U.S.C. § 12205; and

                   E.    Order all other relief the Court deems appropriate.


                   Respectfully submitted this 23rd day of December, 2019.

                                                   s/Jeffrey A. Simmons
                                                   Jeffrey A. Simmons
                                                   Foley & Lardner LLP
                                                   150 East Gilman Street
                                                   Madison, WI 53703-1482
                                                   Telephone: (608) 258-4267
                                                   Email: jsimmons@foley.com

                                                   Alex Rate
                                                   ACLU of Montana
                                                   P.O. Box 1968
                                                   Missoula, MT 59806
                                                   Telephone: (406) 204-0287
                                                   Email: ratea@aclumontana.org


                                                   Kyle A. Gray
                                                   Holland & Hart LLP
                                                   401 N. 31st Street, Suite 1500
                                                   Billings, MT 59101-1277
                                                   Telephone: (406) 252-2166
                                                   Email: kgray@hollandandhart.com

                                                     33
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 34 of 35




                                               Roberta Zenker
                                               Disability Rights Montana, Inc.
                                               1022 Chestnut Street
                                               Helena, MT 59601-0820
                                               Telephone: (406) 449-2344
                                               Email: roberta@disabilityrightsmt.org

                                               Attorneys for Plaintiff Disability Rights
                                               Montana, Inc.




                                                 34
4824-7270-6479.1
                   Case 2:15-cv-00022-DWM Document 49 Filed 12/23/19 Page 35 of 35



                                       CERTIFICATE OF SERVICE

                   I hereby certify that on December 23, 2019, a true and correct copy of the

        foregoing was filed via the Court’s CM/ECF system and served vie electronic

        filing upon all counsel of record in this case. I also certify that a copy of the

        foregoing was sent via email to:

                         William L. Crowley
                         Natasha Prinzing Jones
                         Thomas J. Leonard
                         BOONE KARLBERG, P.C.
                         201 West Main Street, Suite 300
                         PO Box 9199
                         Missoula, MT 59807-9199
                         Email:bcrowley@boonekarlberg.com
                         npjones@boonekarlberg.com
                         tleonard@boonekarlberg.com

                         Colleen E. Ambrose
                         MONTANA DEPARTMENT OF CORRECTIONS
                         P. O. Box 201301
                         Helena, MT 59620-1301
                         Email: cambrose@mt.gov


                                                   s/Jeffrey A. Simmons
                                                   Jeffrey A. Simmons
                                                   Foley & Lardner LLP
                                                   150 East Gilman Street
                                                   Madison, WI 53703-1482
                                                   Telephone: (608) 258-4267
                                                   Email: jsimmons@foley.com




4824-7270-6479.1
